ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent David A. Singer has committed professional misconduct warranting public discipline and that respondent’s continued authority to practice law poses a substantial threat of serious harm to the public within the meaning of Rule 16(a), Rules on Lawyers Professional Responsibility (RLPR).
The Director and respondent have filed a stipulation in which respondent waives his rights pursuant to Rule 14, RLPR, and agrees that the Supreme Court may immediately enter an order suspending him from the practice of law pending a final determination of the disciplinary proceedings.
This court has independently reviewed the file and approves the stipulation.
IT IS HEREBY ORDERED that respondent David A. Singer is suspended from the practice of law in Minnesota pending final determination of the disciplinary proceedings pursuant to Rule 16, RLPR.
BY THE COURT:
Alan C. Page Associate Justice